Citation Nr: 1035495	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  06-21 667A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased disability rating for right knee 
degenerative joint disease, rated as 10 percent disabling.

2.  Entitlement to an increased disability rating for the 
residuals of a right knee shell fragment wound, rated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

The Veteran, a Witness and an Observer





ATTORNEY FOR THE BOARD

Terrence T. Griffin


INTRODUCTION

The Veteran served on active duty from December 1942 to December 
1945.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a February 2005 decision by the Department of 
Veterans Affairs (VA) Chicago, Illinois, Regional Office (RO).

In May 2009, the Veteran testified during a hearing at the RO 
before the undersigned Veterans Law Judge.  A transcript of the 
hearing is of record.

The Board previously remanded the Veteran's claims for further 
development in July 2009.  

In July 2010, after certification of this appeal, the Veteran 
submitted an additional statement to support his present claims.  
This evidence was not accompanied by a waiver of initial RO 
consideration.  Nevertheless, the Veteran's statement is 
essentially duplicative of evidence and argument already of 
record, and as such, initial RO consideration is not necessary.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  The Veteran's right knee arthritis is productive of pain with 
noncompensable limitation of flexion motion.  

2.  At no time was right knee flexion limited to 45 degrees or 
less.  

3.  At no time has the Veteran's right knee degenerative joint 
disease (right knee disorder) resulted in pain with limited right 
knee extension.  

4.  A right knee disorder was productive of, at most, slight 
right knee instability.  

5.  The residuals of a right knee shell fragment wound (right 
knee scar or scar), is a single painful scar that results in no 
impaired function.


CONCLUSIONS OF LAW

1.  The criteria for rating in excess of 10 percent, for 
limitation of flexion of the right knee are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.1-4.16, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5003, 5260 
(2009).

2.  The criteria for a 10 percent rating for limitation of 
extension of the right knee are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1-
4.16, 4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5003, 5261 
(2009).

3.  The criteria for a 10 percent rating, and no more, for right 
knee instability are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 
4.3, 4.7, 4.71a Diagnostic Codes 5003, 5257 (2009).



4.  The criteria for a rating in excess of 10 percent for a 
single right knee scar have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.1-4.16, 4.40, 4.45, 4.71, 4.118, Diagnostic Codes 7804 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

VA has a duty to provide a claimant notification of information 
and evidence necessary to substantiate the claim submitted, the 
division of responsibilities in obtaining evidence, and 
assistance in developing evidence, pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5103(a); 5103A; 5107; 38 C.F.R. § 3.159.  The notice requirement 
with respect to the Veteran's present claims was accomplished, 
letters dated in November 2004, August 2006 and June 2008 from 
the RO provided the Veteran with an explanation of the type of 
evidence necessary to establish an increased rating, what 
evidence was to be provided by him, and what evidence the VA 
would attempt to obtain on his behalf.  The letters explained 
that the evidence must demonstrate a greater level of disability 
than previously assessed to establish an increased evaluation.  
The letters also indicated that these findings could be supported 
by statements from the Veteran's doctor containing physical and 
clinical findings, the results of any laboratory tests or x-rays, 
and the dates of the examinations and tests.  Although no longer 
required, the June 2008 letter also informed the Veteran of the 
specific rating criteria relevant here.

The foregoing letters plus the June 2006 Statement of the Case 
and February 2008 Supplemental Statement of the Case, adequately 
explained what evidence would warrant a higher rating.  Although 
the information contained the respective SOC and SSOC, as well as 
in the November 2004, August 2006 and June 2008 letters, were not 
provided prior to the rating decision on appeal, the Board finds 
that this did not result in any prejudice to the Veteran, as he 
has been allowed an opportunity to submit additional evidence 
(which he did).  Moreover, after this additional evidence was 
received the Veteran's claims were readjudicated.  Therefore, the 
Board finds that VA has no outstanding duty to inform the Veteran 
that any additional information or evidence is needed, and any 
defect as to the manner and timing of the notice provided is 
harmless.

The Board also finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issues has been obtained.  The Veteran's 
service and post-service treatment records have been obtained, 
and he has not indicated there are any additional records VA 
should seek on his behalf.  Additionally, the Veteran's request 
for a hearing has been honored and he has been provided 
appropriate VA examinations related to his claims.  The Board 
concludes that all reasonable efforts were made by VA to obtain 
the evidence necessary to substantiate the Veteran's claims and 
no further assistance to develop evidence is required, as there 
is no notice or suggestion that any additional relevant evidence 
is not of record.  

Historically, a September 1950 rating action granted the Veteran 
service connection for a right knee disorder (granted as, gunshot 
wound scar, right knee), assigning a non-compensable rating for 
this disorder.  Subsequently a May 2002 rating action granted an 
increased 10 percent disability rating for this right knee 
disorder, effective December 27, 2001.  This rating was continued 
in a July 2004 rating action (recharacterized as the right knee 
residuals of a right knee shell fragment wound, with scar and 
degenerative joint disease).  VA received the present claim on 
appeal in October 2004, and the RO, in a February 2005 rating 
action, continued the previously assigned 10 percent rating for a 
right knee disorder.  The Veteran filed a timely notice of 
disagreement with this rating action and perfected the present 
matter on appeal.  Notably, during the pendency of the Veteran's 
appeal, a July 2006 rating action granted him a separate 10 
percent disability rating for a right knee scar.  As such, the 
Board will address separately the Veteran's increased rating 
claims, framed as (i) a right knee disorder and (ii) a right knee 
scar.



Rating Regulations and Criteria - Generally

Where an increased disability rating is at issue, the present 
level of the Veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
staged ratings are appropriate whenever the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

Service-connected disabilities are rated in accordance with VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (Schedule), 
which is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  When after considering carefully all procurable and 
assembled data a reasonable doubt arises regarding the degree of 
disability, the Board shall resolve such doubt in favor of the 
claimant.  38 C.F.R. § 4.3.

Increased Rating Claim for a Right Knee Disorder

Specific Regulations and Rating Criteria

The criteria for disability ratings based on limitation of 
flexion of the knee joint are set forth in Diagnostic Code 5260.  
This provides that a noncompensable rating is warranted where 
flexion of the knee is limited to 60 degrees.  A 10 percent 
rating is warranted where flexion is limited to 45 degrees.  A 20 
percent rating is warranted where flexion is limited to 30 
degrees.  A 30 percent rating is warranted where flexion is 
limited to 15 degrees.  

Diagnostic Code 5261 sets forth the rating criteria for 
limitation of extension of the knee and a noncompensable rating 
is warranted where extension of the knee is limited to 5 degrees.  
A 10 percent rating is warranted where extension is limited to 10 
degrees.  A 20 percent rating is warranted where extension is 
limited to 15 degrees.  A 30 percent rating is warranted where 
extension is limited to 20 degrees.  Limitation of extension to 
30 degrees warrants the assignment of a 40 percent disability 
rating.

Diagnostic Code 5257 provides a 10 percent rating for slight knee 
impairment with recurrent subluxation or lateral instability.  A 
20 percent rating is assigned for moderate impairment, and a 30 
percent rating for severe impairment of this nature.  

Diagnostic Code 5003, provides for a 10 percent rating for each 
major joint (e.g. the knee) effected by painful limitation of 
motion that is not otherwise compensable under the appropriate 
diagnostic code for that joint based on limitation of motion. 

Additionally, VA may assign separate disability ratings for 
limitation of flexion, limitation of extension, and instability 
when the facts warrant it, and the rating for an orthopedic 
disorder should reflect any functional limitation which is due to 
pain, supported by adequate pathology, and evidenced by the 
visible behavior of the claimant undertaking the motion.  
Weakness is also as important as limitation of motion, and a part 
that becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.  The factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  38 C.F.R. § 4.45.  It is the intention 
of the rating schedule to recognize actually painful, unstable, 
or malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  38 C.F.R. 
§ 4.59.

The Board notes, however, that the Court has held that section 
4.40 does not require a separate rating for pain, but rather 
provides guidance for determining ratings under other diagnostic 
codes assessing musculoskeletal function.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).

Background

A December 2004 VA examination report has been associated with 
the claims folder.  During the examination interview, the Veteran 
reported experiencing increasingly consistent right knee pain 
that had "gotten progressively worse" with time, as well as, an 
episode of his right knee giving out.  The examiner noted that 
the Veteran required an assistive device and on physical 
examination noted the presence of subjectively decreased 
sensation in the Veteran's toes.  At this time, the Veteran had 
right knee (i) flexion from zero-to-115 degrees, with pain at 115 
degrees and (ii) full pain free extension.  The examiner also 
noted that there was no additional loss of range of motion due to 
pain, weakness, fatigability, incoordination or flare-ups, nor 
did repetitive testing result in any additional symptoms.  An x-
ray taken of the Veteran's right knee revealed moderate 
osteoarthritic changes.  No negative impact on the activities of 
daily living was attributed to the Veteran's right knee disorder, 
by the examiner.

Also of record is a December 2004 VA treatment record, addressing 
the treatment of the Veteran's right knee.  This treatment record 
documented the Veteran's account of experiencing chronic right 
knee pain, since his in-service injury.  There is also a notation 
that the Veteran ambulated with a cane.  On examination, the VA 
physician noted the presence of right knee crepitus, and reported 
that a November 2004 right knee x-ray was "unremarkable."  This 
record does not document any range of motion findings.  

The Veteran underwent another VA examination in September 2006.  
At this time, the Veteran again provided an account of 
experiencing constant right knee pain and his usage of a 
wheelchair and walker, which the examiner opined was required 
"mainly because of [the Veteran's] age and back pain."  On 
examination, no right knee swelling, warmth tenderness, crepitus, 
deformity, grinding or effusion was present.  The examination did 
reveal some muscle atrophy; however, the examiner provided 
clearly opined that this was attributable "age and inactivity."  
What is more, the examiner determined there was no strength 
deficit present.  On range of motion examination, the Veteran 
reported no pain on motion, with (i) flexion from zero-to-140 
degrees and (ii) extension to zero degrees.  Further, this 
examination, as well as, repetitive testing, resulted in no 
additional functional impairment, pain, weakness, fatigue, lack 
of endurance or incoordination.  The Veteran was not using any 
assistive device at the time of this examination.  

The disability of the Veteran's right knee was further documented 
in a November 2006 VA physical therapy treatment record.  This 
record documents the Veteran's account of his ability to walk 
unassisted for approximately four-blocks and for a greater 
distance with a rolling walk; however, pain prevented continuous 
walking.  The VA medical professional also noted that the Veteran 
walked with a slight antalgic gait on the right; nevertheless, 
his right knee range of motion was essentially within normal 
limits.  

Pursuant to the Board's remand order, the Veteran underwent 
another VA right knee examination in March 2010.  The examiner 
documented the Veteran's continued account of right knee 
symptoms, including constant pain.  This examination report 
further noted the Veteran's "shuffling gait;" however, no 
abnormities were present with respect to the Veteran's feet or 
shoes.  On range of motion examination, the Veteran had right 
knee (i) flexion from zero to 130 degrees and (ii) full 
extension, with pain absent on both tests, findings that were 
clarified by the VA examiner in a May 2010 addendum.  The 
examination does noted "mild subpatellar crepitation."  No 
additional right knee abnormalities were revealed, to include 
instability or additional functional impairment, at this 
examination.  

Analysis

Upon reviewing the evidence of record, the Board finds that there 
is insufficient evidence (i) to establish entitlement to a 
disability rating in excess of 10 percent, due to painful 
limitation of flexion motion and (ii) to warrant the assignment 
of a separate, must less compensable, disability rating based on 
limitation of right knee extension.  However, the evidence of 
record does satisfy the necessary criteria to warrant the 
assignment of a separate 10 percent evaluation for right knee 
instability.

Limitation of Flexion

It is observed that September 2006 and March 2010 VA examination 
reports document, pain free flexion, respectively to 140-and-130 
degrees.  The greatest level of limitation of flexion documented 
during the period under review, was to 115 degrees at a December 
2004 examination.  Although, numerous VA treatment records 
document the Veteran's complaints of right knee pain, these 
records do not reflect increased impairment of the Veteran's 
right knee flexion.  Essentially, during the period under review, 
there is no evidence of right knee flexion limited to at least 45 
degrees, as to warrant a compensable rating for limitation of 
flexion.  See Diagnostic Codes 5003, 5010, 5260.  The record is 
clear, however, in its documentation of painful, limited (albeit 
noncompensable) flexion motion, due to diagnosed arthritis.  
Accordingly a 10 percent rating is in effect.  However, the 
record does not support the assignment of a disability rating in 
excess of 10 percent for limitation of flexion motion.  
Therefore, to this extent the Veteran's appeal is denied.  

Limitation of Extension

Upon thoroughly reviewing the evidence of record, the Board finds 
that at no time has the Veteran demonstrated sufficient 
limitation of right knee extension so as to warrant the 
assignment of a compensable rating.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  At the December 2004, September 2006 and 
March 2010 VA examinations, the Veteran had pain-free right knee 
extension to zero degrees and no other evidence of record 
reflects increased impairment of the Veteran's right knee 
extension.  Stated differently, the Veteran had full pain-free 
extension, for VA purposes, throughout the pendency of his 
present claim and there is no evidence of his right knee 
extension ever being limited to 10 degrees or more.  See 
38 C.F.R. § 4.71, Plate II; see also 38 C.F.R. § 38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.  Although the record is clear, in 
its documentation of the right knee arthritis, there is no 
evidence of record reflecting the presence of any limitation of 
right knee extension.  As such, at no time does the evidence of 
record establish a basis for the assignment of a compensable 
rating, based on limitation of extension, for the Veteran's 
service connected right knee disorder.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003, 5010, 5261.  Therefore, to this extent the 
Veteran's appeal is denied.  



Knee Instability

The Board finds sufficient evidence to warrant the assignment of 
a separate 10 percent disability rating, and no more, for right 
knee instability, under Diagnostic Code 5257.  Competent evidence 
of record, such as a December 2004 VA treatment record and a 
September 2006 VA examination report, document the Veteran's 
usage of assistive walking devices, which the Board concludes 
were, at least in part, utilized to provide right knee stability.  
The Board acknowledges that no VA examination, aside from the 
December 2004 VA examination, documented the Veteran's current 
usage of an assistive device or noted the presence of any right 
knee instability; however, the Board finds the Veteran's usage of 
such devices is sufficiently documented in his VA treatment 
records.  See "Subjective," VA Physical Therapy Record, 
November 14, 2006; VA General Medical Record, December 20, 2004 
(noting, the Veteran "ambulates via a cane.").  At his May 2009 
Board hearing and on other occasions, the Veteran has provided a 
consistent account of experiencing right knee instability, which 
the Board finds competent and credible.  See Board Hearing 
Trans., pp. 10-11, May 6, 2009; see also Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In view of this and 
other evidence of record, it is reasonable to conclude that the 
Veteran's documented right knee instability is best characterized 
as, at most, slight.  Therefore, under Diagnostic Code 5257, a 
separate 10 percent rating, and no more, is warranted for right 
knee instability.  

The Board has considered other possibly applicable Diagnostic 
Codes, but the evidence of record does not reflect any right knee 
ankylosis; symptomatic removal of the semilunar cartilage; 
impairment of the tibia and fibula; or Genu recurvatum necessary 
for consideration of other Diagnostic Codes.  



Right Knee Scar

The Veteran also seeks to establish entitlement an increased 
evaluation for his service-connected right knee scar, currently 
evaluated at 10 percent.

Relevant Scar Regulations and Rating Criteria 

Diagnostic Code 7804, under 38 C.F.R. § 4.118, provides that a 10 
percent rating for scarring is warranted where there are one or 
two scars that are unstable or painful on examination.  A 20 
percent rating is warranted where there are three or four scars 
that are unstable or painful on examination.  A 30 percent rating 
is warranted for five or more scars that are unstable or painful 
on examination.  

Background and Analysis

In December 2004, the Veteran was provided a VA examination in 
connection with his present claim.  At this time, the Veteran 
reported sustaining a gunshot wound to the right knee, which 
resulted in a "mild scar."  On examination, a single well-
healed scar, measuring 3mm by 1mm, on superior aspect of the 
Veteran's right patella was noted.  The scar was mildly tender to 
palpation, nonadherent, non-erythematous, and caused no 
impairment on range of motion testing.  Although the examiner 
noted that this scar appeared to affect the lateral aspect of the 
quadriceps tendon, no muscle impairment or disorder was diagnosed 
or suggested.  Additionally no disfigurement, ulceration or 
breakdown of the skin, elevation or depression of the surface, 
underlying soft tissue damage, inflammation, edema or keloid 
formation was present.  

The Veteran was provided another VA examination in September 
2006.  At this time, the Veteran reported severe and constant 
pain associated with his right knee scar.  The examiner again 
noted the presence of a single right knee scar, measuring 1cm by 
.3cm, which was hypo-pigmented and "very superficial."  The 
examiner further indicated that no pain, tenderness, edema, 
inflammation, or keloid formation was associated with this scar.  
The scar was nonadherent, flexible, and not scaly.  

The Veteran was provided another VA examination in March 2010.  
The examiner again noted the presence of a single scar on the 
Veteran's right knee, presenting no evidence of loss of 
underlying tissue, erythema or adherence to any underlying 
tissue.  What is more, the examiner specifically indicated that 
there was no evidence that the scar penetrated the patella, as 
the area was soft and pliable.  Additionally, no pain, atrophy, 
frequent loss of skin over the scar, inflammation, edema, keloid 
formation or impairment of range of motion was present on 
examination of the right knee scar.  

After considering all of the evidence of record, the Board finds 
that the Veteran's right knee scar, does not meet the criteria 
for a rating in excess of 10 percent.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7804.  A rating above 10 percent requires three 
or four unstable and/or painful scars.  There is no evidence of 
record, nor does the Veteran assert, that there is more than a 
single painful right knee scar present.  As there is no evidence 
of more than a single painful right knee scar, a 20 percent 
rating, pursuant to Diagnostic Code 7804, may not be granted, and 
to this extent, the appeal is denied.

The Board has considered other possibly applicable Diagnostic 
Codes, but the Veteran's single right knee scar is not (i) on his 
head, face or neck; (ii) deep and nonlinear; (iii) of an area of 
144 square inches or greater; or (iv) result in any disabling 
effects.  Therefore, the relevant Diagnostic Codes are not for 
application.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 
7802, 7805. 

At this time the Board notes that based on the evidence of record 
the provisions of 38 C.F.R. § 4.56 (2009) are not applicable.  
There is no evidence of record showing that the Veteran sustained 
any muscle impairment.  The Veteran's VA examination report dated 
in 1950 merely records findings associated with the scar and 
notes no apparent muscle weakness or atrophy.  The March 2010 VA 
examination report confirms no loss of underlying tissue and that 
the wound did not penetrate the patella.  Muscle strength was 
normal without evidence of swelling, capsular thickening or 
effusion.  As such, no consideration in this regard is warranted.



Extraschedular Consideration

Additionally, the Board has considered whether the Veteran's 
claims warrant referral to the Chief Benefits Director of VA's 
Compensation and Pension Service under 38 C.F.R. § 3.321.  In a 
recent case, the Court clarified the analytical steps necessary 
to determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The 
Court stated that the RO or the Board must first determine 
whether the schedular rating criteria reasonably describe the 
Veteran's disability level and symptomatology.  Id. at 115.  If 
the schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology, the assigned schedular 
evaluation is adequate, referral for extraschedular consideration 
is not required, and the analysis stops.  Id.

The Board has considered the Veteran's complaints related to the 
impact his service-connected disabilities have on his ability to 
work and perform the daily activities of living.  Nevertheless, 
the Board finds that the respective disability ratings that have 
been assigned contemplate the level of impairment reported by the 
Veteran and there is no aspect of the Veteran's disabilities that 
is not contemplated by the schedular criteria.  Moreover, there 
is no evidence of any unusual or exceptional circumstances, such 
as marked interference with employment or frequent periods of 
hospitalization, for which the Veteran has not been compensated 
or that is not contemplated in the respective ratings assigned, 
as to take this matter outside the norm and to warrant an 
extraschedular rating.  Once again, the Board, having considered 
both the Veteran's reports of impairment and the medical evidence 
of record, concludes that the rating schedule contemplates this 
loss of working time, due to exacerbations, which is commensurate 
with the Veteran's level of disability.  See 38 C.F.R. § 4.1.  
See also VAOPGCPREC 5-2005 (Nov. 25, 2005).  For the 
aforementioned reasons, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321 is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).




ORDER

A rating in excess of 10 percent for right knee limitation of 
motion is denied.

A separate 10 percent rating, and no more, for slight instability 
of the right knee is granted, subject to the law and regulations 
governing the payment of monetary benefits.  

A rating in excess of 10 percent for a right knee scar is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


